By the Court :
We are not often troubled with a case so perfectly destitute of equity as the one before us. The facts on which the bill is predicated, were not only a proper defense to the suit at law, bat it is admitted by the bill that they were all submitted to, and decided on by the jury, and the amount of the verdict shows that the claim was allowed, as far as the jury believed it to be correct. If injustice was done, the remedy was by moving for a new trial, or by an appeal.
Bill dismissed.